Citation Nr: 1409431	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-45 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which assigned an initial evaluation of 30 percent for the Veteran's PTSD.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD warrants a higher evaluation.  He testified that he was reluctant to volunteer information during his August 2008 VA examination and that his current symptoms are worse than reported.  In statements received in June 2011 and September 2013, his wife, Maureen Dowling, stated that the Veteran experiences nightmares, survivor's guilt, and hyper-vigilance.   VA treatment records dated January 2010 note the Veteran was passively suicidal and assigned a global assessment of functioning (GAF) score of 52.

As the evidence indicates that the Veteran's condition may be worse than reflected in the 2008 examination report, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional within the VA hospital system (not a QTC examination).  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, AMIE, and VBMS) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The report of examination must include a detailed account of all manifestations of psychiatric pathology found to be present. The examiner is to describe how the symptoms of PTSD affect the Veteran's social and industrial capacity. The examiner must also express an opinion as to whether the Veteran's PTSD renders him unemployable.  All necessary special studies or tests are to be accomplished. The examiner must assign a Global Assessment of Functioning Scale (GAF) score. 

2. Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


